DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-39 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) systems and methods in operation steps are within one of the four statutory categories. However, the claims 21, 29, 38 and 39 are directed to abstract idea based on the guidance 2019 Revised Patent Subject Matter Eligibility, and October 2019 Update Subject Matter Eligibility, Step 2A, prong 1, the claim 21 recites “identify a wastewater disposal event by identifying an entry into a wastewater facility by a disposal truck; to measure wastewater data about one or more characteristics of the wastewater disposal during the wastewater disposal event; and to receive the wastewater data from the second sensor” is an abstract idea in group of mental data processing in gathering, perform analysis without significantly more, as drafted is a process that under its broadest reasonable interpretation, cover performance of the limitation in mind but for the recitation of additional elements such as an event monitor sensor, a second sensor, and a water analysis module, the claim encompasses a classification from the collected data without significantly more in specific technical performance operation when a computer is just a tool being used/applied. The nominal recitation of these terms does not take the claim limitations out of a mental process. Step 2A, prong 2 consider whether each claim as a whole integrate the recited judicial exception into practical application of the exception.  As discussed above, the claim 21, these additional elements are recited insignificantly extra solution activity from gathering data to the judicial exception.  Accordingly, these elements do not integrate the abstract idea into a practical application.  In step 2B, as discussed respect to step 2A, prong 2, the additional elements in the claim 21 amount to no more than mere data gathering which is form of insignificantly extra solution activity. The same conclusion is reached in Step 2B. Therefore, they cannot integrate a judicial exception into a practical application at step 2A or provide an inventive concept in step 2B. When considered separately and in combination, nothing in the claim add significantly more than the abstract idea. The claim is ineligible.      
 	Claims 29, 38 and 39 are directed to an abstract idea without significantly more in concept of mental processes grouping such indicated in the rejection of the claim 21 above.
 	Dependent claims 22-28 and 30-37, when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the extend of type of data for use in the abstract idea do not make the claims more than the abstract idea. The claims recite with a generic components in process does not take the claim limitation out of the mental process. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application when they combine with the base claim to provide significantly more in performance operation to show a tangible result for a practical application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	With respect to claims 21, 29, 38 and 39, the claimed invention is unclear and not defined on how a system and a method can be defined when there is no technical operation in analysis and classification being performed in a water analysis module operable on the computer to receive the wastewater data from the second sensor. 
 	Dependent claims 22-28 and 30-37 are rejected based on the ejection of the base claims.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 21-39 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without corporation in operating of the event monitor sensor and the second sensor to identify a wastewater disposal event by identifying an entry into a wastewater facility by a disposal truck and to collect data for measuring the wastewater data to transmit to the central processing facility that  to be stored in a database, and performing analysis for disposal wastewater during the wastewater disposal event about one or more characteristics of the wastewater including at least a volume of wastewater disposal to determine a classification of the wastewater by a classification model to provide a report to an operator” to show improvement in performance operation as regards by the inventors to carry out the invention to the conventional prior art, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).  Therefore, the present claimed invention is not enabling to make and use as regard to the disclosure.
  Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21-39 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Venhoff et al (US 20160019482). Based on the defects of the claimed invention as indicated in the 35 U.S.C. 101 and 35 U.S.C. 112 above, therefore, the claimed invention is inherently or commonly anticipated in the prior art as provided in the parenthesis. 

With respect to claims 21 and 38, Venhoff et al teach system for monitoring disposal of wastewater in a disposal well (e.g. figure 1 and 18) comprising: a computer configured to execute computer-readable instructions (e.g. figure 18, item 100, central processing/computer); at least one event monitor sensor/event monitor sensor including a current sensor in communication with the computer configured to identify a wastewater disposal event by identifying an entry into a wastewater facility buy a disposal truck (e.g. figure 18, current sensors, pump, figure 1 with truck entry facility  and pars 0051, 0097); a second sensor in communication with the computer and configured to measure wastewater data about one or more characteristics of the wastewater disposal during the wastewater disposal event (e.g. figure 18, pars 0042-0043 function in communication of  measurement/detection sensor data, database sensor data in central processing/computer); and a water analysis module operable on the computer to receive the wastewater data from the second sensor (e.g. figure 18, pars 0042-0043 function in communication of receive measurement/detection sensor data in central processing/computer).
With respect to claims 29 and 39, disclose a method claims are rejected by the same reasons and cited references as indicated in the rejection of the claims 21 and 38 above. 
With respect to claims 22 and 31, Venhoff et al teach wherein the at least one event monitor sensor includes at least one of an imaging device, a camera, a laser beam and photo-eye combination, a coil of wire embedded in a road, a pneumatic tube, and a vibration sensor, wherein the at least one event monitor sensor includes a current sensor (Markus claim status, e.g., pars 0042, 0046-0049, 0070 and figure 18, current sensors).
With respect to claims 23 and 32, Venhoff et al teach wherein the at least one event monitor sensor includes a current sensor (e.g., figure 18, current sensors).
With respect to claims 24 and 33, Venhoff et al wherein the current sensor is configured to monitor power consumption of one or more pumps that are associated with the disposal well (e.g., figure 18, current sensors (pumps)).
With respect to claims 25 and 34, Venhoff et al wherein the one or more characteristics includes volume of the wastewater disposed during the wastewater disposal event (e.g., figure 18, pars 0042-0043).
With respect to claim to claims 26-27 and 35-36, Venhoff et al teach wherein the second sensor includes at least one of: a total suspended solid sensor; a pH sensor; and a conductivity sensor; wherein the second sensor comprises:  a total suspended solid sensor; a pH sensor; and a conductivity sensor (e.g., pars 0012-0014, 0058, 0062, 0075-0076).
With respect to claims 28 and 37, Venhoff et al teach wherein the water analysis module is further operable to determine a classification of the wastewater from the wastewater data by applying a water classification model to map the wastewater data to the classification, wherein the classification includes at least one of: produced water; flow-back water; pit water; or sediment waste (e.g., pars 0006 and 0069-0070).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Albert (US 20130146535) discloses METHOD FOR MONITORING AND/OR CONTROLLING THE PROCESS FLOW OF A WASTE WATER SYSTEM AND SYSTEM FOR PERFORMING THE METHOD.
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN BUI whose telephone number is (571)272-2271. The examiner can normally be reached MON-THURS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M VAZQUEZ can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN BUI/Primary Examiner, Art Unit 2865